Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Rejection
In the amendment 03/31/2021, Applicant cancels claim 5 and incorporates the limitation of the canceled claim into claim 1. Applicant further argues that Chen does not disclose at least limitation (iii) of the amended claim 1 in the “REMARKS” section of the amendment. After a careful review of the specification, especially, paragraphs [0049] – [0051] in conjunction with drawing Fig. 6, it is determined that the limitation (iii) is interpreted as the secondary blade either extends from at least one of the disk side region and the cover side region, and the secondary blade does not extend into the central region 93 at all as seen in Fig. 6. On the other hand, the secondary blade 221 of Chen extends from the disk side region all the way to the cover side region as seen in Fig. 2B. Therefore, the rejection of the original claim 5 is hereby withdrawn. As a result, the amended claim 1 is allowable. 

Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




								   

/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745